Citation Nr: 0830010	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk




INTRODUCTION

The veteran had active service from April 1971 to March 1975 
and March 1978 to August 1993.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2007 decision by the RO 
which denied service connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, the appeal must be remanded 
because the medical opinion of record is unclear.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if the record before the Board contains 
insufficient medical information).  A VA audiologist provided 
an opinion that it is less likely than not that the veteran's 
tinnitus was aggravated by military noise exposure.  See 
December 2007 VA examination.  However, the veteran never 
asserted that he had pre-existing tinnitus aggravated by 
service.  Additionally, the examiner's report failed to 
provide an opinion regarding whether the tinnitus was due to 
or etiologically related to active service.

Moreover, the examiner appeared to improperly base the 
opinion in large part on the veteran's service discharge 
examination which showed normal hearing.  38 C.F.R. § 
3.303(d) (noting that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service); Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (holding that the lack of evidence of 
hearing loss during service or immediately following service 
is not to be construed as fatal to the veteran's claim).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO must refer the veteran's 
claims file to the examiner who performed 
the December 2007 audiological 
examination, or another appropriately 
qualified specialist, to obtain an 
addendum opinion as to the issue of 
entitlement to service connection for 
tinnitus.  After reviewing the claims 
file, the examiner must provide an 
opinion as to whether the veteran's 
current tinnitus is at least as likely as 
not etiologically related to active 
military service, to include any 
inservice noise exposure.  The rationale 
for any opinion must be provided.

2.  The addendum report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




